Citation Nr: 1308678	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  08-27 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant



		
ATTORNEY FOR THE BOARD

A. M. Clark,  Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1969.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified before the undersigned Veteran's Law Judge (VLJ) in August 2009.  A copy of the transcript is of record.

The Board notes that the Veteran has submitted additional evidence following the issuance of the October 2010 supplemental statement of the case.  However, in a January 2013 statement, the Veteran through his representative, indicated that he waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2012).  Therefore, the Board may properly consider such evidence.

When the increased rating claim for PTSD was initially before the Board in March 2010, the Board remanded the Veteran's claim for outstanding private and VA treatment records and a VA examination.  The claim was once again before the Board in February 2011, when it was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2012 Memorandum Decision, the Court vacated and remanded the Board's decision.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, although a TDIU claim was denied in a May 2008 rating decision, the Veteran subsequently indicated at a July 2010 VA examination that he was unable to work due to his PTSD.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities are of such severity as to preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to the claim for entitlement to a TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  TDIU

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more.  

If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for PTSD (30 percent, effective November 17, 2006), renal insufficiency associated with diabetes mellitus (60 percent, since February 29, 2008), diabetes mellitus, type II with erectile dysfunction (20 percent since May 8, 2001), right upper extremity peripheral neuropathy associated with diabetes mellitus (20 percent since February 29, 2008),  left upper extremity peripheral neuropathy associated with diabetes mellitus (20 percent since February 29, 2008), left lower extremity peripheral neuropathy associated with diabetes mellitus (10 percent since February 29, 2008), and lower right extremity peripheral neuropathy associated with diabetes mellitus (10 percent since February 29, 2008).  His combined schedular rating is 90 percent.  See 38 C.F.R. § 4.25 (2012).

As such, the Veteran meets the schedular criteria of 38 C.F.R. § 4.16(a) as early as February 29, 2008.  Thus, the issue is whether his service-connected disabilities have precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorder, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has alleged, and various treatment records confirm, that the Veteran became too disabled to work around 2004 due to a work related injury.  

The evidence of record reflects that the Veteran is unemployable due to the combined effect of his service-connected disabilities.  In supporting a grant of TDIU, the Board has considered the January 2013 private examination which noted that the Veteran's multiple medical conditions worsened by February 29, 2008 based on compensation and pension exams for PTSD, diabetes mellitus and peripheral nerves.  She noted that these examinations diagnosed the Veteran with renal insufficiency and peripheral neuropathies with urinary urgency, numbness in his feet and numbness and tingling in his hands. 

The January 2013 private examiner, a vocational rehabilitation consultant, noted that the Veteran had only performed physically active work in the skilled trades of machinist and mechanic and that he had no transferable skills to sedentary work and very little transferability to light work.  She indicated that light work would require prolonged standing and walking as well as repetitive use of the hands.  She opined that the functional problems from peripheral neuropathies that provide some difficulties in activities of daily living for a retired person would be significantly magnified in a work setting that required application of mechanical skills.  She noted that based on his combined restrictions and limitation of need for frequent access to a bathroom, difficulties with prolonged standing and walking, with difficulties with fine motor coordination and grasping, fatigue, and difficulty interacting with others.  Coupled with the symptoms of PTSD, which included anxiety, fatigue (related to the lack of sleep from nightmares, and difficulty in working with others, the examiner determined that the Veteran would be unemployable for any substantially gainful employment. 

Although various VA examinations considered the Veteran's PTSD in relation to employability, and a March 2008 VA examination concluded that the Veteran did not have impairment which would remit physical or sedentary employment as a result of his diabetes other than any that might be imposed by his neuropathy, there are no VA examinations of record which address all of the Veteran's service-connected disabilities together.  

The Board has considered the Veteran's statements attributing his inability to work due to his service-connected disabilities.  Based on the Veteran's statements, and a review of the medical evidence, the Board finds that he is unemployable based on the nature and severity of his service-connected disabilities.  In reaching this decision, the Board has resolved all reasonable doubt in favor of the Veteran.  TDIU is thereby warranted.  



(CONTINUED NEXT PAGE)

ORDER

Entitlement to a TDIU is granted subject to the law and regulations governing the award of monetary benefits.  



REMAND

The Veteran was last afforded a VA examination in July 2010 regarding his PTSD symptomatology.  A review of recent treatment records and a January 2013 statement from the Veteran's attorney suggest there has been an increase in symptomatology of the Veteran's PTSD disability since his July 2010 VA examination.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the clinical records relating to the Veteran's treatment for his PTSD from the Central Arkansas Healthcare System since January 2012.  Any negative development should be included in the claims file.

2.  The Veteran should be afforded a VA psychiatric examination to assess the current severity of the Veteran's PTSD.  The examiner should identify all associated symptoms and discuss the severity of each symptom on the Veteran's social and occupational adaptability. The VA examiner must review the Veteran's claims file.  

The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning  (GAF) score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  All indicated tests should be conducted and those reports should be incorporated into the examination and associated with the claims file.  

A complete rationale for all opinions must be provided. If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The RO/AMC will then readjudicate the Veteran's remanded claim.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


